Citation Nr: 1612922	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to July 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the new and material evidence claims and then denied the service connection and SMC claims.  The Veteran filed Notices of Disagreement (NODs) in September 2009.  The RO issued a Statement of the Case (SOC) in August 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In May 2014, the Board reopened the new and material evidence claims and then remanded the service connection and SMC claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.

3.  As service connection for erectile dysfunction is being denied, the intertwined claim of entitlement to special monthly compensation for loss of use of a creative organ must also be denied.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for SMC  based on loss of use of a creative organ have not been met as a matter of law.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in December 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran of the requirements for establishing service connection on a secondary basis.  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  A VA addendum opinion was also obtained in August 2014.  The addendum opinion involved a review of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining addendum VA medical opinions, which were provided in August 2014.  The remand also directed the AOJ to readjudicate the claims, which was accomplished in the August 2014 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as peripheral neuropathy, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.
The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected degenerative disc disease of the thoracolumbar spine.

The Board will begin by addressing the theory of direct service connection.
As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2009, the Veteran was diagnosed with erectile dysfunction.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's erectile dysfunction or its associated symptoms.  The Veteran's active military service ended in July 1982.  

The first post-service relevant complaint of erectile dysfunction was in an April 2000 private treatment record.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2014, following a review of the claims file, to include the March 2009 VA examination, the August 2014 VA examiner determined that it was less likely than not that the Veteran's current erectile dysfunction was caused by, related to, or worsened beyond the natural progression by his military service.  

The March 2009 VA examiner did not provide a medical opinion regarding direct service connection.

The August 2014 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, direct service connection for erectile dysfunction is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of erectile dysfunction is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)). 

The Board will now address the theory of secondary service connection.  The Veteran also seeks service connection for erectile dysfunction, as secondary to his already service-connected Type II diabetes mellitus and degenerative disc disease of the thoracolumbar spine.

As noted above, a current diagnosis has been established.  The Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for Type II diabetes mellitus and degenerative disc disease of the thoracolumbar spine.  Thus, the Veteran has satisfied the second element of secondary service connection.

As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  

As for the positive evidence, in December 2008, the Veteran's private physician diagnosed the Veteran with "erectile dysfunction secondary to diabetes."  

As for the negative evidence, in April 2000, the Veteran's private physician, following a physical examination of the Veteran, diagnosed the Veteran with "erectile dysfunction, most likely secondary to veno-occlusive dysfunction from peroneus disease."

The Veteran was provided a VA diabetes mellitus examination in June 2006.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's erectile dysfunction, by his own medical records, showed no evidence of being connected to his diagnosis of diabetes.  

The Veteran was provided another VA examination in March 2009.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's erectile dysfunction was less likely than not caused by or secondary to the Veteran's service-connected Type II diabetes mellitus.  The examiner reasoned that the Veteran's past medical records stated that his erectile dysfunction was caused by Peyronie's disease, which is not caused by or related to diabetes mellitus.  Furthermore, the examiner stated that the Veteran has low testosterone and additional risk factors of hypertension, natural aging, and history of tobacco abuse.

A VA addendum medical opinion was obtained in August 2014.  Following a review of the claims file, the VA examiner determined that it was less likely than not that the Veteran's current erectile dysfunction was caused by, related to, or worsened beyond the natural progression by his service-connected degenerative disc disease of the thoracolumbar spine and/or the service-connected Type II diabetes mellitus.  

The August 2014 VA examiner reasoned that the existence of conflicting data in the form of different medical opinions is more apparent than real.  At the time of the original documentation of erectile dysfunction in 2000 by the Veteran's private physician, the Veteran had not even been diagnosed with diabetes.  The examiner stated that the data (in the form of serial A1Cs) strongly supports the contention that the diagnosis did not exist prior to 2005-2007.  In this Newtonian world, causation is predicated upon pre-existence.  Further, there is no evidence that the erectile dysfunction was worsened beyond natural progression by the presence of diabetes years later.  The Veteran's contention that he had symptoms early on of diabetes is not supported by the laboratory data - a 1999 workup for severe fatigue demonstrated a normal glucose (113 mg/dl fasting).  Additionally, the examiner noted that at the March 2009 VA examination , it was noted that the Veteran's testosterone level was markedly low: 186.87 (241-827).  The examiner stated that the low testosterone level was a more likely explanation of any worsening of erectile dysfunction than the presence of controlled diabetes for two to four years.
As for the service-connected thoracolumbar spine degenerative disc disease, the examiner noted that the VA examination documented degenerative disc disease with an absence of neurologic symptoms.  No radicular symptoms, no assistive devices, and no medical or orthopedic care for the back for years.  The examination showed normal ranges of motion and no neurologic deficits.  The examiner noted that the 2011 physical therapy records provided from Twin Cities Hospital did not address any neurologic concerns.  The examiner reasoned that in order for there to be a low back cause of erectile dysfunction, there must be cord or nerve root compromise.  The examiner stated that all evidence provided points to an absence of such compromise.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided detailed explanations as to why the Veteran's erectile dysfunction is not related to his service-connected disabilities, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private treatment record because it does not indicate that it was based on a review of evidence in the claims folder, and no rationale was provided for the diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the private diagnosis cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current erectile dysfunction and his service-connected Type II diabetes mellitus.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted comprehensive examinations of the Veteran.  The VA examiners' reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for erectile dysfunction is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he currently experiences erectile dysfunction, which he believes is related to his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the erectile dysfunction to be credible, since his STRs make no reference to erectile dysfunction and since the Veteran first reported erectile dysfunction to a physician in 2000, more than fifteen years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show erectile dysfunction during his active military service, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his erectile dysfunction is related to his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for erectile dysfunction.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether erectile dysfunction was caused or aggravated by the service-connected disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his erectile dysfunction to his service-connected disabilities have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current erectile dysfunction was not related to his service-connected disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is not warranted.


C.  Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

The Board will begin by addressing the theory of direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2009, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's peripheral neuropathy of the bilateral lower extremities or its associated symptoms.  The Veteran's active military service ended in July 1982.  

The first post-service relevant complaint of peripheral neuropathy of the bilateral lower extremities was in a March 1983 VA examination, which documented the Veteran's complaints of bilateral sciatica with no diagnosis present at the examination.  In a July 1998 private neurology evaluation, the physician diagnosed the Veteran with "sounds like neuropathy, but the quality of complaint is unusual in that it is primarily aching."  The Veteran was then subsequently diagnosed with peripheral neuropathy.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2014, following a review of the claims file, to include the March 2009 VA examination, the August 2014 VA examiner determined that it was less likely than not that the Veteran's current peripheral neuropathy of the bilateral lower extremities was caused by, related to, or worsened beyond the natural progression by his military service.  

The March 2009 VA examiner did not provide a medical opinion regarding direct service connection.

The August 2014 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.

The Veteran's claim also cannot be granted based on a theory of continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from March 1983; however, at that examination, the Veteran's neurological examination was normal and the VA examiner stated that he was unable to provide a current diagnosis.  Additionally, the STRs do not contain a diagnosis of peripheral neuropathy or any symptoms attributable to peripheral neuropathy.  The first clinical diagnosis of neuropathy was not until 1998, more than fifteen years after the Veteran's military discharge in 1982.  This evidence does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for peripheral neuropathy of the bilateral lower extremities.  As stated above, the first post-service clinical diagnosis of neuropathy was not until 1998, and the Veteran was found to not have peripheral neuropathy of the bilateral lower extremities at the March 1983 VA examination.  No diagnosis of peripheral neuropathy of the bilateral lower extremities was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Board will now address the theory of secondary service connection.  The Veteran also seeks service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to his already service-connected Type II diabetes mellitus and lumbar spine disability.

As noted above, a current diagnosis has been established.  The Veteran has satisfied the first element of secondary service connection.

As stated above, the Veteran is currently service-connected for Type II diabetes mellitus and degenerative disc disease of the thoracolumbar spine.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  

As for the positive evidence, in December 2008, the Veteran's private physician diagnosed the Veteran with "diabetes with neurological manifestations."  The physician did not specify if the Veteran's upper or lower extremities were affected by the neurological manifestations.  In August 2009, the Veteran's private physician diagnosed the Veteran with diabetic polyneuropathy.  The physician did not specify if the Veteran's upper or lower extremities was affected by the polyneuropathy.  

As for the negative evidence, the Veteran's private physician in July 1998 determined that he did not find any objective markers of neuropathy and he did not think this was a problem radiating from the Veteran's back complaints.

The Veteran was provided a VA examination in June 2006.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's peripheral neuropathy, by his own medical records, showed no evidence of being connected to his diagnosis of diabetes.  

The Veteran was provided another VA examination in March 2009.  However, the VA examiner did not provide a medical opinion regarding the peripheral neuropathy.

A VA addendum medical opinion was obtained in August 2014.  Following a review of the claims file, to include the March 2009 VA examination, the VA examiner determined that the Veteran's peripheral neuropathy of the bilateral lower extremities was less likely than not caused by, related to, or worsened beyond the natural progression by the service-connected degenerative disc disease of the thoracolumbar spine and/or the service-connected Type II diabetes mellitus.  

The August 2014 VA examiner reasoned that the Veteran's complaints of symptoms which present as peripheral neuropathy are documented to go back to 1998, a number of years before his diagnosis of diabetes.  Diabetes was also screened for, and not noted, in 1998 per the neurology evaluation.  Objective evaluation of the lumbar spine failed to show any neurologic abnormalities as a result of the Veteran's spine disability.  Additionally, the examiner added that the 1998 neurology evaluation of the peripheral neuropathy included an opinion that the
neuropathy was not related to the Veteran's back complaints.  As to worsening, the examiner stated that there did not appear to be any real difference subjectively
between the 1998 Neurology evaluation and the 2009 VA examination, with
objective findings actually better in the 2009 evaluation.  Nerve conduction study
in 2009 revealed only mild nerve conduction abnormalities.  The examiner added that, while there was certainly no doubt as to the sincerity of the Veteran's lay statements, it was the examiner's contention that memory is inherently fallible, even given the best of intentions.  The best evidence is documentary evidence produced at the time of the event.  As is noted in the examination commentary, the Veteran has been worked up over the years for multiple complaints that could possibly be construed as being associated with diabetes, but concurrent diabetes evaluation failed to find evidence of the disease.  The examiner stated that the same could be noted for complaints of peripheral neuropathy.  Complaints of peripheral neuropathy preceded a diagnosis of diabetes, and concurrent diabetic evaluation failed to find evidence of diabetes.  As to the statements making sense from a medical point of view, the examiner indicated that they do only in the context of fallible memory and the unintentional conflation of symptoms and diagnosis as
may tend to occur over a course of years.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  As the VA examiners provided detailed explanations as to why the Veteran's peripheral neuropathy of the bilateral lower extremities is not related to his service-connected disabilities, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physicians.  The Board is not persuaded by the private treatment records because they do not indicate that they were based on a review of evidence in the claims folder, and no rationale was provided for the diagnoses.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  The physicians also did not specify if the diagnoses referred to the Veteran's upper or lower extremities.  Thus, the private diagnoses cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current peripheral neuropathy of his bilateral lower extremities and his service-connected Type II diabetes mellitus.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted comprehensive examinations of the Veteran.  The VA examiners' reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for peripheral neuropathy of the bilateral lower extremities is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he experiences numbness and achiness of his legs, which he attributes to his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the peripheral neuropathy of the bilateral lower extremities to be credible, since his STRs make no reference to numbness or radiating of the legs and since the Veteran was not diagnosed with neuropathy until 1998,  more than fifteen years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.
It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show neuropathy during his active military service, and which contains only a negative medical nexus opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for peripheral neuropathy of the bilateral lower extremities.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case (whether the peripheral neuropathy of the bilateral lower extremities was caused by or aggravated by his service-connected disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his peripheral neuropathy of the bilateral lower extremities to his service-connected disabilities have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current peripheral neuropathy of the bilateral lower extremities was not related to his service-connected disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is not warranted.

III.  SMC Claim

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§§ 3.350, 3.352 (2015).  Entitlement to SMC benefits requires that the conditions described be due to service-connected disability. 

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC  at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  SMC under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k). 

 Regarding the Veteran's claim for SMC based on loss of use of a creative organ, the sole basis of the Veteran's claim is that SMC is warranted for service-connected erectile dysfunction.  As the Board denied the Veteran's claim for service connection for erectile dysfunction, there is no legal basis for his SMC claim.  The Veteran is not already service-connected for another disability involving the loss of use of a creative organ.  Therefore, the SMC claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is denied.

The claim of entitlement to SMC based on loss of use of a creative organ is denied as a matter of law.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


